DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-22 are pending
Information Disclosure Statement
The Information Disclosure Statements filed on 06/04/2021, and 04/08/2022, are in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.
Specification
The title of the invention is not descriptive.  Examiner suggests that title maybe changed to provide more description regarding the instant invention. Therefore, a new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “output unit” in claims 1, 3-4; “output unit” and “display unit” in claim 5; “output unit” and “print executing unit” in claims 7-9; “output unit” in claims 13; “operating unit” in claims 15; “display unit” in claim 16; “output unit” in claims 21-22.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification, according to PG-Pub, shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:
Output unit – paragraph 89
Display unit – paragraph 89
Print executing unit – paragraphs 24-25
Operating unit – paragraphs 24-25
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.	
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,029,897. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are just a differently structured with slightly different elements and wording than the issued patent as can be seen from the analysis below where some independent claims of instant application appear to be broader version of the patented application. 
In regards to claims 1-22 of the instant application and in comparison, to claims 1-22 of ‘897: 
17/339247
11,029,897
1. A communication device comprising: a first wireless interface; a processor; a memory storing computer-readable instructions therein and configured to store a first public key; 
and an output unit configured to output first information obtained by using the first public key in the memory in a case where a predetermined instruction is inputted to the communication device after the first public key has been stored in the memory,
 wherein the computer-readable instructions, when executed by the processor, cause the communication device to:
after the first information has been outputted, receive, via the first wireless interface, an authentication request in which the first public key is used from a terminal device that obtained the first public key; 
in a case where the authentication request is received from the terminal device, send an authentication response, as a response for the authentication request, to the terminal device via the first wireless interface; 
after the authentication response has been sent to the terminal device, receive connection information from the terminal device via the first wireless interface, the connection information being for establishing a wireless connection via the first wireless interface between the communication device and an external device; 
in a case where the connection information is received from the terminal device, establish the wireless connection via the first wireless interface between the communication device and the external device by using the connection information;
and wherein in a case where the predetermined instruction is inputted again to the communication device after the first information has been outputted, the output unit is further configured to output second information obtained by using a second public key which is already stored in the memory before the predetermined instruction is inputted again to the communication device, the second public key being different from the first public key.

2. The communication device as in claim 1, wherein the second public key is stored in the memory in a case where the connection information is received from the terminal device.
3. The communication device as in claim 1, wherein the output unit stops outputting the first information in a case where the authentication response is sent to the terminal device.
4. The communication device as in claim 1, wherein the second public key is stored in the memory after the output unit has stopped outputting the first information.
5. The communication device as in claim 1, wherein the output unit is a display unit, the first information is a first code image obtained by coding the first public key, the second information is a second code image obtained by coding the second public key, and the computer-readable instructions, when executed by the processor, further cause the communication device to: cause the output unit which is the display unit to display the first information which is the first code image in the case where the predetermined instruction is inputted to the communication device; and cause the output unit which is the display unit to display the second information which is the second code image in the case where the predetermined instruction is inputted to the communication device again.
6. The communication device as in claim 5, wherein the computer-readable instructions, when executed by the processor, further cause the communication device to: create the first code image by using the first public key in the memory in the case where the predetermined instruction is inputted to the communication device; and create the second code image by using the second public key in the memory in the case where the predetermined instruction is inputted to the communication device again.
15. The communication device as in claim 1, wherein the predetermined instruction includes at least one of: accepting a predetermined operation to an operating unit of the communication device from a user; and receiving a specific signal from the terminal device.
16. The communication device as in claim 1, wherein the computer-readable instructions, when executed by the processor, further cause the communication device to: after the authentication response has been sent to the terminal device, cause a display unit of the communication device to display an execution screen indicating that a process for establishing the wireless connection is being executed.
17. The communication device as in claim 1, wherein the second public key is created by using information related to a communication traffic volume of the communication device.
18. The communication device as in claim 1, wherein the computer-readable instructions, when executed by the processor, further cause the communication device to: transit an operation state of the communication device from a non-responsive state to a responsive state in the case where the predetermined instruction is inputted to the communication device, the non-responsive state being a state in which the authentication response is not sent even if the authentication request is received from the terminal device, and the responsive state being a state in which the authentication response is sent in the case where the authentication request is received from the terminal device, wherein the authentication response is sent to the terminal device via the first wireless interface in a case where the authentication request is received from the terminal device after the operation state of the communication device has been transited from the non-responsive state to the responsive state.
19. The communication device as in claim 18, wherein the computer-readable instructions, when executed by the processor, further cause the communication device to: transit the operation state of the communication device from the responsive state to the non-responsive state in a case where the second public key is stored in the memory in a situation where the operation state of the communication device is the responsive state.
20. The communication device as in claim 1, wherein the computer-readable instructions, when executed by the processor, further cause the communication device to: when power of the communication device is turned on, store the first public key in the memory.


7. The communication device as in claim 1, wherein the output unit is a print executing unit, the first information is a first code image obtained by coding the first public key, the second information is a second code image obtained by coding the second public key, and the computer-readable instructions, when executed by the processor, further cause the communication device to: cause the output unit which is the print executing unit to execute print of the first information which is the first code image in the case where the predetermined instruction is inputted to the communication device; and cause the output unit which is the print executing unit to execute print of the second information which is the second code image in the case where the predetermined instruction is inputted to the communication device again, wherein the second public key is stored in the memory in a case where a predetermined time elapses since the print of the first information which is the first code image was executed.

8. The communication device as in claim 7, wherein the computer-readable instructions, when executed by the processor, further cause the communication device to: cause the output unit which is the print executing unit to execute print of information indicating the predetermined time.
9. The communication device as in claim 7, wherein the computer-readable instructions, when executed by the processor, further cause the communication device to: cause the output unit which is the print executing unit to execute print of information that is related to an application program for establishing the wireless connection by using the first public key.
10. The communication device as in claim 7, wherein the second public key is stored in the memory in a case where the predetermined time elapses before the authentication request is received from the terminal device, the second public key is stored in the memory in a case where the predetermined time elapses after the connection information has been received from the terminal device, and even if the predetermined time elapses after the authentication request has been received from the terminal device and before the connection information is received from the terminal device, the second public key is not stored in the memory, and after the connection information has been received from the terminal device, the second public key is stored in the memory.


11. The communication device as in claim 1, wherein the second public key is stored in the memory in a case where the wireless connection is established between the communication device and the external device.
12. The communication device as in claim 11, wherein the second public key is stored in the memory in a case where the wireless connection is established between the communication device and the external device, and the communication device is capable of communicating with the terminal device via the external device.
13. The communication device as in claim 11, wherein the output unit is a second wireless interface, and the output unit which is the second wireless interface is configured to: send the first information externally in the case where the predetermined instruction is inputted to the communication device; and send the second information externally in the case where the predetermined instruction is inputted to the communication device again, wherein the computer-readable instructions, when executed by the processor, further cause the communication device to: stop sending the first information via the second wireless interface in the case where the wireless connection is established between the communication device and the external device.
21. A non-transitory computer-readable medium storing computer-readable instructions for a communication device, wherein the communication device comprises: a first wireless interface; a memory configured to store a first public key; and an output unit configured to output first information obtained by using the first public key in the memory in a case where a predetermined instruction is inputted to the communication device after the first public key has been stored in the memory, wherein the computer-readable instructions, when executed by a processor of the communication device, cause the communication device to: after the first information has been outputted, receive, via the first wireless interface, an authentication request in which the first public key is used from a terminal device that obtained the first public key; in a case where the authentication request is received from the terminal device, send an authentication response as a response for the authentication request to the terminal device via the first wireless interface; after the authentication response has been sent to the terminal device, receive connection information from the terminal device via the first wireless interface, the connection information being for establishing a wireless connection via the first wireless interface between the communication device and an external device; in a case where the connection information is received from the terminal device, establish the wireless connection via the first wireless interface between the communication device and the external device by using the connection information; and wherein in a case where the predetermined instruction is inputted again to the communication device after the first information has been outputted, the output unit is further configured to output second information obtained by using a second public key which is already stored in the memory before the predetermined instruction is inputted again to the communication device, the second public key being different from the first public key.

22. A method executed by a communication device, wherein the communication device comprises: a first wireless interface; a memory configured to store a first public key; and an output unit configured to output first information obtained by using the first public key in the memory in a case where a predetermined instruction is inputted to the communication device after the first public key has been stored in the memory, wherein the method comprises: after the first information has been outputted, receiving, via the first wireless interface, an authentication request in which the first public key is used from a terminal device that obtained the first public key; in a case where the authentication request is received from the terminal device, sending an authentication response as a response for the authentication request to the terminal device via the first wireless interface; after the authentication response has been sent to the terminal device, receiving connection information from the terminal device via the first wireless interface, the connection information being for establishing a wireless connection via the first wireless interface between the communication device and an external device; in a case where the connection information is received from the terminal device, establishing the wireless connection via the first wireless interface between the communication device and the external device by using the connection information; and wherein in a case where the predetermined instruction is inputted again to the communication device after the first information has been outputted, the output unit is further configured to output second information obtained by using a second public key which is already stored in the memory, the second public key being different from the first public key.

 1. A communication device comprising: a first wireless interface; a processor; a memory storing computer-readable instructions therein and configured to store a first public key; 
and an output unit configured to output first information obtained by using the first public key in the memory in a case where a predetermined instruction is inputted to the communication device after the first public key has been stored in the memory, 
wherein the computer-readable instructions, when executed by the processor, cause the communication device to: 
after the first information has been outputted, receive, via the first wireless interface, an authentication request in which the first public key is used from a terminal device that obtained the first public key;
 in a case where the authentication request is received from the terminal device, send an authentication response, as a response for the authentication request, to the terminal device via the first wireless interface;
 after the authentication response has been sent to the terminal device, receive connection information from the terminal device via the first wireless interface, the connection information being for establishing a wireless connection via the first wireless interface between the communication device and an external device;
 in a case where the connection information is received from the terminal device, establish the wireless connection via the first wireless interface between the communication device and the external device by using the connection information; 
and in a case where a predetermined condition is satisfied after the first information has been outputted, create a second public key different from the first public key and store the second public key in the memory, wherein in a case where the predetermined instruction is inputted again to the communication device after the second public key has been stored in the memory, the output unit is further configured to output second information obtained by using the second public key in the memory.
2. The communication device as in claim 1, wherein the predetermined condition is satisfied in a case where the connection information is received from the terminal device.
3. The communication device as in claim 1, wherein the output unit stops outputting the first information in a case where the authentication response is sent to the terminal device.
4. The communication device as in claim 1, wherein the predetermined condition is satisfied after the output unit has stopped outputting the first information.
5. The communication device as in claim 1, wherein the output unit is a display unit, the first information is a first code image obtained by coding the first public key, the second information is a second code image obtained by coding the second public key, and the computer-readable instructions, when executed by the processor, further cause the communication device to: cause the output unit which is the display unit to display the first information which is the first code image in the case where the predetermined instruction is inputted to the communication device; and cause the output unit which is the display unit to display the second information which is the second code image in the case where the predetermined instruction is inputted to the communication device again.
6. The communication device as in claim 5, wherein the computer-readable instructions, when executed by the processor, further cause the communication device to: create the first code image by using the first public key in the memory in the case where the predetermined instruction is inputted to the communication device; and create the second code image by using the second public key in the memory in the case where the predetermined instruction is inputted to the communication device again.
8. The communication device as in claim 1, wherein the predetermined instruction includes at least one of: accepting a predetermined operation to an operating unit of the communication device from a user; and receiving a specific signal from the terminal device.
9. The communication device as in claim 1, wherein the computer-readable instructions, when executed by the processor, further cause the communication device to: after the authentication response has been sent to the terminal device, cause a display unit of the communication device to display an execution screen indicating that a process for establishing the wireless connection is being executed.
10. The communication device as in claim 1, wherein the second public key is created by using information related to a communication traffic volume of the communication device.
11. The communication device as in claim 1, wherein the computer-readable instructions, when executed by the processor, further cause the communication device to: transit an operation state of the communication device from a non-responsive state to a responsive state in the case where the predetermined instruction is inputted to the communication device, the non-responsive state being a state in which the authentication response is not sent even if the authentication request is received from the terminal device, and the responsive state being a state in which the authentication response is sent in the case where the authentication request is received from the terminal device, wherein the authentication response is sent to the terminal device via the first wireless interface in a case where the authentication request is received from the terminal device after the operation state of the communication device has been transited from the non-responsive state to the responsive state.
12. The communication device as in claim 11, wherein the computer-readable instructions, when executed by the processor, further cause the communication device to: transit the operation state of the communication device from the responsive state to the non-responsive state in a case where the second public key is created in a situation where the operation state of the communication device is the responsive state.
13. The communication device as in claim 1, wherein the computer-readable instructions, when executed by the processor, further cause the communication device to: when power of the communication device is turned on, create the first public key and store the first public key in the memory.
14. The communication device as in claim 1, wherein the output unit is a print executing unit, the first information is a first code image obtained by coding the first public key, the second information is a second code image obtained by coding the second public key, and the computer-readable instructions, when executed by the processor, further cause the communication device to: cause the output unit which is the print executing unit to execute print of the first information which is the first code image in the case where the predetermined instruction is inputted to the communication device; and cause the output unit which is the print executing unit to execute print of the second information which is the second code image in the case where the predetermined instruction is inputted to the communication device again, wherein the predetermined condition is satisfied in a case where a predetermined time elapses since the print of the first information which is the first code image was executed.
15. The communication device as in claim 14, wherein the computer-readable instructions, when executed by the processor, further cause the communication device to: cause the output unit which is the print executing unit to execute print of information indicating the predetermined time.
16. The communication device as in claim 14, wherein the computer-readable instructions, when executed by the processor, further cause the communication device to: cause the output unit which is the print executing unit to execute print of information that is related to an application program for establishing the wireless connection by using the first public key.
17. The communication device as in claim 14, wherein the second public key is created in a case where the predetermined condition is satisfied due to the predetermined time elapsing before the authentication request is received from the terminal device, the second public key is created in a case where the predetermined condition is satisfied due to the predetermined time elapsing after the connection information has been received from the terminal device, and even if the predetermined condition is satisfied due to the predetermined time elapsing after the authentication request has been received from the terminal device and before the connection information is received from the terminal device, the second public key is not created, and after the connection information has been received from the terminal device, the second public key is created.
18. The communication device as in claim 1, wherein the predetermined condition is satisfied in a case where the wireless connection is established between the communication device and the external device.
19. The communication device as in claim 18, wherein the predetermined condition is satisfied in a case where the wireless connection is established between the communication device and the external device, and the communication device is capable of communicating with the terminal device via the external device.
20. The communication device as in claim 18, wherein the output unit is a second wireless interface, and the output unit which is the second wireless interface is configured to: send the first information externally in the case where the predetermined instruction is inputted to the communication device; and send the second information externally in the case where the predetermined instruction is inputted to the communication device again, wherein the computer-readable instructions, when executed by the processor, further cause the communication device to: stop sending the first information via the second wireless interface in the case where the wireless connection is established between the communication device and the external device.
21. A non-transitory computer-readable medium storing computer-readable instructions for a communication device, wherein the communication device comprises: a first wireless interface; a memory configured to store a first public key; and an output unit configured to output first information obtained by using the first public key in the memory in a case where a predetermined instruction is inputted to the communication device after the first public key has been stored in the memory, wherein the computer-readable instructions, when executed by a processor of the communication device, cause the communication device to: after the first information has been outputted, receive, via the first wireless interface, an authentication request in which the first public key is used from a terminal device that obtained the first public key; in a case where the authentication request is received from the terminal device, send an authentication response as a response for the authentication request to the terminal device via the first wireless interface; after the authentication response has been sent to the terminal device, receive connection information from the terminal device via the first wireless interface, the connection information being for establishing a wireless connection via the first wireless interface between the communication device and an external device; in a case where the connection information is received from the terminal device, establish the wireless connection via the first wireless interface between the communication device and the external device by using the connection information; and in a case where a predetermined condition is satisfied after the first information has been outputted, create a second public key deferent from the first public key and store the second public key in the memory, wherein in a case where the predetermined instruction is inputted again to the communication device after the second public key has been stored in the memory, the output unit is further configured to output second information obtained by using the second public key in the memory.
22. A method executed by a communication device, wherein the communication device comprises: a first wireless interface; a memory configured to store a first public key; and an output unit configured to output first information obtained by using the first public key in the memory in a case where a predetermined instruction is inputted to the communication device after the first public key has been stored in the memory, wherein the method comprises: after the first information has been outputted, receiving, via the first wireless interface, an authentication request in which the first public key is used from a terminal device that obtained the first public key; in a case where the authentication request is received from the terminal device, sending an authentication response as a response for the authentication request to the terminal device via the first wireless interface; after the authentication response has been sent to the terminal device, receiving connection information from the terminal device via the first wireless interface, the connection information being for establishing a wireless connection via the first wireless interface between the communication device and an external device; in a case where the connection information is received from the terminal device, establishing the wireless connection via the first wireless interface between the communication device and the external device by using the connection information; and in a case where a predetermined condition is satisfied after the first information has been outputted, creating a second public key deferent from the first public key and store the second public key in the memory, wherein in a case where the predetermined instruction is inputted again to the communication device after the second public key has been stored in the memory, the output unit is further configured to output second information obtained by using the second public key in the memory.



Instant claim 14 is a slight variation and analogous to claims 5-6 of the instant application and therefore similarly rejected by under the Double Patenting doctrine.
Allowable Subject Matter
Claims 1-22 would be allowable if terminal disclaimer is filed to overcome the double patenting rejection as set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior arts are Terao, US 2017/0208465, Kim et al., US 2018/0109947 and Xiao et al., US 2010/0293370, Shima et al., US 2005/0163549, Jansen et al., US 2008/0288783, Goto Fumihide, 2018-046435 and Saito Kentaro, 2004-118709.
 These prior arts teach establishing wireless connections between device and utilizing the authentication keys but however fail to explicitly teach the limitations where second key is created different from first key and where it is monitored if inputs are inputted again then obtain information using the second key, namely, they fail to explicitly teach the features as presented in independent claims 1 and 21-22, such as “wherein in a case where the predetermined instruction is inputted again to the communication device after the first information has been outputted, the output unit is further configured to output second information obtained by using a second public key which is already stored in the memory before the predetermined instruction is inputted again to the communication device, the second public key being different from the first public key” (claim 1). Claims 21-22 are computer readable medium and method versions of claim 1 and recite similar features.
Dependent claims 2-20 are then inherently allowable for depending on allowable base claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672                                                                                                                                                                                                        
/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677